Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed in 2019 and 2020 have been considered. Applicant should note that the large number of references in the IDS filed 08/07/2019 have been considered by the examiner in the same manner as other documents in Office search files are considered while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the Information Disclosure Statements which are believed may be of particular relevance to the instant claimed invention in response to this office action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schroeder (US PG Pub 2018/0195775).
Regarding claim 1, Schroeder teaches a method for forming a caloric regenerator (abstract, Fig. 14, and other citations below), comprising 

joining the layers of additive material to one another (permanently fixing the layers to each other per para. 0072), 
wherein, after joining the layers of additive material, the caloric regenerator comprises a regenerator body (eg. Figs. 12 or 13) that extends longitudinally between a hot end portion and a cold end portion (Figs. 3-4), and a working fluid is flowable through the regenerator body between the hot and cold end portions of the regenerator body (heat transfer fluid of para. 0030; paras. 0041, 0050; as shown in Fig. 2), and 
wherein the layers of additive material are deposited such that a composition of the caloric material varies (different types of magneto-caloric materials for each stage per paras. 0040, 0068) along a length of the regenerator body between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050). 
Regarding claim 5, Schroeder teaches the additive material further comprises a binder (para. 0072), and the layers of additive material are joined to one another by activating the binder (eg. by the heating to decouple polymer chains in the binder or sintering described in para. 0072).
Regarding claim 8, Schroeder teaches the regenerator body defines a plurality of channels (see various examples of channels in Figs. 12 and 13) that extend along the length of the regenerator body  between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050), the working fluid flowable through the plurality of channels between the hot and cold end portions of the regenerator body (para. 0030; paras. 0041, 0050; as shown in Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.
Regarding claim 2, Schroeder teaches that the caloric regenerator is a single component (the stack of Fig. 12; see also stage 130 or 132 of Fig. 11, which are also single components).
Schroeder does not explicitly teach that the caloric regenerator is integrally formed as a monolithic component.
However, Schroeder does teach that various additive processes can be used to integrally form each stage of the regenerator component by building up slice by slice or layer by layer until finished (para. 0070).
Thus, in view of Schroeder’s teachings, it would have been an obvious variation of Schroder’s method for one of ordinary skill in the art at the time of filing to integrally form the caloric regenerator as a single monolithic component to predictably simplify the manufacturing process and/or for caloric regeneration applications where only a single stage of temperature change is required.
Claims 3-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, as applied to claim 1 (and as applied to claim 8 for claim 9) above, further in view of Holladay (US PG Pub 2018/0283740).
Regarding claim 3, Schroeder does not explicitly teach these features.
However, Holladay teaches the cross-sectional area of the regenerator body varies continuously (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies continuously (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  Holladay further teaches a caloric regenerator wherein the composition of the layered caloric material varies continuously (para. 0022 and per Table 1 in para. 0084) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 4, Schroeder does not explicitly teach these features.

Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the parameter described above varies linearly between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
 Regarding claim 6, Schroeder does not explicitly teach this feature.
However, Holladay teaches a caloric regenerator wherein the cross-sectional area of the regenerator body increases (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also increases) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.

In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 9, Schroeder does not explicitly teach this feature.
However, Holladay teaches a cross-sectional area of a channel varies along the length of the regenerator body between the hot and cold end portions of the regenerator body (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the central channel of the regenerator body also varies) between the hot and cold end portions of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials across the regenerator (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Holladay, as applied to claim 1 above, further in view of Komorowski (US PG Pub 2015/0068219).
Regarding claim 7, Schroeder and Holladay do not teach this feature.
However, Komorowksi teaches a method of making a caloric regenerator wherein layers of additive material are deposited such that the void fraction of the regenerator body increases layerwise (paras. 0016 and 0055 where porosity corresponds to void fraction) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (per para. 0016 and as shown in Fig. 2 by noting the hot and cold exchangers 194 and 196).
Komorowski teaches that high porosity improves performance in refrigeration applications (para. 0013). 
In view of Komorowski’s teachings, it would have been obvious to one of ordinary skill in the art to modify the process of Schroeder as modified by Hollday to deposit the layers in a manner to increase the void fraction to predictably obtain improved fluid throughput and the benefit cited above.
Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Holladay.
Regarding claim 10, Schroeder teaches a method for forming a caloric regenerator (abstract, Fig. 14, and other citations below), comprising 
depositing layers of additive material (powder is laid down per para. 0072), the additive material comprising a caloric material (“any suitable caloric material” per para. 0070); and	
joining the layers of additive material to one another (permanently fixing the layers to each other per para. 0072), 
wherein, after joining the layers of additive material, the caloric regenerator comprises a regenerator body (eg. Figs. 12 or 13) that extends longitudinally between a hot end portion and a cold end portion (Figs. 3-4), and a working fluid is flowable through the regenerator body between the hot and cold end portions of the regenerator body (heat transfer fluid of para. 0030; paras. 0041, 0050; as shown in Fig. 2), and 
wherein the layers of additive material are deposited such that a composition of the caloric material varies (different types of magneto-caloric materials for each stage per paras. 0040, 0068) along 
Schroeder does not explicitly teach the layers of additive material are deposited such that a second of the following parameters varies along a length of the regenerator body between the hot and cold end portions of the regenerator body: cross-sectional area of the regenerator body, a void fraction of the regenerator body, and/or a characteristic size of the caloric material.
However, Holladay teaches the cross-sectional area of the regenerator body varies continuously (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies continuously (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  Holladay further teaches a caloric regenerator wherein the composition of the layered caloric material varies continuously (para. 0022 and per Table 1 in para. 0084) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously 
Regarding claim 11, Schroeder teaches that the caloric regenerator is a single component (the stack of Fig. 12; see also stage 130 or 132 of Fig. 11, which are also single components).
Schroeder does not explicitly teach that the caloric regenerator is integrally formed as a monolithic component.
However, Schroeder does teach that various additive processes can be used to integrally form each stage of the regenerator component by building up slice by slice or layer by layer until finished (para. 0070).
Thus, in view of Schroeder’s teachings, it would have been an obvious variation of Schroder’s method for one of ordinary skill in the art at the time of filing to integrally form the caloric regenerator as a single monolithic component to predictably simplify the manufacturing process and/or for caloric regeneration applications where only a single stage of temperature change is required.
Regarding claim 12, Schroeder does not explicitly teach these features.
However, Holladay teaches the cross-sectional area of the regenerator body varies continuously (since the diameter of each layer varies per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also varies) along the length of the regenerator body between the hot and cold end portions of the regenerator body (longitudinal axis 40 in Fig. 3).  Holladay also teaches a characteristic size of the caloric material varies continuously (the varying thickness and diameter of each layer, as shown in Table 2, are both types of characteristic size of the caloric material) along the length of the regenerator body.  Holladay further teaches a caloric regenerator wherein the composition of the layered caloric material varies continuously (para. 0022 and per Table 1 in para. 0084) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with these types of variations provide for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.

In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that each of the parameters described above varies continuously between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 13, Schroeder does not explicitly teach these features.
However, Holladay teaches a characteristic size of the caloric material varies linearly (the diameter of each layer varies linearly by 0.25” per layer, as shown in Table 2) along the length of the regenerator body.  
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the parameter described above varies linearly between the hot and cold end portions of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Although Holladay does not teach a second claimed species varies linearly along the length of the regenerator body, Holladay does teach that the layers can be made so that several parameter vary continuously along the length of the regenerator body, such as cross-sectional area of the regenerator 
Furthermore, the courts have held that a mere change in size of an article is generally recognized as being within the capability of one of ordinary skill in the art and does not have patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.IV.A.See MPEP § 2144.04.IV.A, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) for further details.
Thus, in view of Holladay’s teachings and the above considerations, it would have been an obvious design choice for one of ordinary skill in the art to vary a second parameter, such as the thickness, linearly between the hot and cold end portions of the regenerator body.  One of ordinary skill in the art would have been motivated to make this design choice to predictably vary the desired temperature differential across each layer and the entire regenerator.
Regarding claim 14, Schroeder teaches the additive material further comprises a binder (para. 0072), and the layers of additive material are joined to one another by activating the binder (eg. by the heating to decouple polymer chains in the binder or sintering described in para. 0072).
Regarding claim 15, Schroeder does not explicitly teach this feature.
However, Holladay teaches a caloric regenerator wherein the cross-sectional area of the regenerator body increases (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the active zone of the regenerator body also increases) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.

In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Regarding claim 17, Schroeder teaches the regenerator body defines a plurality of channels (see various examples of channels in Figs. 12 and 13) that extend along the length of the regenerator body  between the hot and cold end portions of the regenerator body (body length corresponds to the axial direction in Fig. 12 per para. 0067 and the regenerator body has hot and cold ends per para. 0050), the working fluid flowable through the plurality of channels between the hot and cold end portions of the regenerator body (para. 0030; paras. 0041, 0050; as shown in Fig. 2).  
Regarding claim 18, Schroeder does not explicitly teach this feature.
However, Holladay teaches a cross-sectional area of a channel varies along the length of the regenerator body between the hot and cold end portions of the regenerator body (since the diameter of each layer increases per Table 2 in para. 0088, the cross-sectional area of the central channel of the regenerator body also varies) between the hot and cold end portions of the regenerator body (as shown by Table 2).
Holladay teaches that the use of layers of caloric material with this type of variation provides for larger temperature differentials from the hot to cold end portions of the body (paras. 0007, 0032) and more efficient liquefaction for the working fluid (paras. 0007, 0037) and one of ordinary skill in the art would recognize the increased flexibility and range of applications enabled for a caloric regenerator with these improvements.

In view of Holladay’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify Schroder’s method for forming a caloric regenerator so that the layers of additive material are deposited such that the cross-sectional area of the regenerator body increases from the hot end portion of the regenerator body to the cold end portion of the regenerator body, as shown by Holladay, to predictably obtain the effects taught by Holladay and the benefits associated with these effects, as described above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Holladay, as applied to claim 10 above, further in view of Komorowski (US PG Pub 2015/0068219).
Regarding claim 16, Schroeder and Holladay do not teach this feature.
However, Komorowksi teaches a method of making a caloric regenerator wherein layers of additive material are deposited such that the void fraction of the regenerator body increases layerwise (paras. 0016 and 0055 where porosity corresponds to void fraction) from the hot end portion of the regenerator body to the cold end portion of the regenerator body (per para. 0016 and as shown in Fig. 2 by noting the hot and cold exchangers 194 and 196).
Komorowski teaches that high porosity improves performance in refrigeration applications (para. 0013). 
In view of Komorowski’s teachings, it would have been obvious to one of ordinary skill in the art to modify the process of Schroeder as modified by Hollday to deposit the layers in a manner to increase the void fraction to predictably obtain improved fluid throughput and the benefit cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745